Citation Nr: 0111418	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  99-21 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 10 percent disabling.  

3.  Entitlement to a compensable evaluation for a nasal 
disability.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to March 
1985.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  


REMAND

The veteran seeks increased evaluations for his service-
connected bilateral knee disability and for his service-
connected residuals of a nasal fracture.  

In an October 1999 statement, the veteran indicated that his 
knee disabilities have worsened and that he was being treated 
at a VA medical center for his disabilities .  The most 
recent VA outpatient treatment records associated with the 
file are dated in 1998, and more recent VA outpatient medical 
records have not been associated with the file.  The veteran 
reported current VA treatment in 1999, and these records have 
not been requested.  As VA treatment records are considered 
to be constructively of record, and may be relevant to the 
instant claim, the RO must obtain complete and current 
treatment records from the VAMC prior to the Board making a 
decision.   Bell v. Derwinski, 2 Vet. App. 611 (1992).

The record also shows that when the veteran was last examined 
by VA for evaluation of his knees in January 2001, the 
examiner indicated that the veteran's old medical records 
were not available to him for review.  The fulfillment of the 
statutory duty to assist includes providing additional VA 
examinations by a specialist when recommended and conducting 
a thorough and contemporaneous medical examination which 
takes into account the records of prior medical treatment so 
that the disability evaluation will be a fully informed one.  
See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).


In view of the foregoing, the case is hereby REMANDED to the 
RO for the following additional development:



1.  The RO should secure all of the 
veterans outpatient medical records from 
the VAMC in Jackson, Mississippi, 
beginning in 1999.  Once received, these 
records should be associated with the 
claims file.  

2.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the current extent of his 
service-connected right and left knee 
disabilities.  The claims folder and a 
copy of this remand must be made 
available and reviewed by the examiner 
prior to the examination.  All necessary 
tests should be conducted, including X-
rays, etc., which the examiner deems 
necessary.  The examiner should review 
the results of any testing prior to 
completion of the report. The report of 
examination should be comprehensive and 
include a detailed account of all 
manifestations of both disabilities.  The 
orthopedist should provide complete 
rationale for all conclusions reached. 
The examiner is specifically directed to 
the following areas:

The examiner should provide complete and 
detailed discussion with respect to any 
weakness; instability; effusion; 
fatigability; incoordination; restricted 
movement; or pain on motion.  The 
examiner should provide a description of 
the effect, if any, of the veteran's pain 
on the function and movement of his right 
and left knees. 

In relation to any subjective complaints 
of pain, the examiner should note if pain 
visibly manifested on movement of the 
joint, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected left and right 
knees, the presence or absence of changes 
in condition of the skin indicative of 
disuse, or the presence or absence of any 
other objective manifestation that would 
demonstrate disuse or functional 
impairment due to the right and left knee 
disabilities.  The examiner should offer 
opinions as to whether there is adequate 
pathology present to support the level of 
each of the veteran's subjective 
complaints. Complete detailed rationale 
must be given for each opinion that is 
rendered.

The examiner should expressly provide the 
ranges of motion of both knees in 
degrees, indicate any objective evidence 
of pain with motion, and also indicate 
the normal range of motion for the areas 
tested and how the veteran's range of 
motion deviates from these norms.  

3.  The RO should schedule the veteran 
for a VA examination to evaluate his 
residuals of a nasal fracture disability.  
The claims folder and a copy of this 
remand must be made available and 
reviewed by the examiner prior to the 
examination.  All necessary tests should 
be conducted, including X-rays, etc., 
which the examiner deems necessary.  The 
examiner should review the results of any 
testing prior to completion of the 
report. The report of examination should 
be comprehensive and include a detailed 
account of all residuals associated with 
the veteran's nasal disability, including 
any scarring.  The examiner must provide 
complete rationale for all conclusions 
reached. 

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented. Specific attention 
is directed to the examination reports. 
If the examination reports do not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, corrective action 
must be taken.  38 C.F.R. § 4.2 (2000); 
see also Stegall v. West, 11 Vet. App. 
268 (1998).  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

After the completion of any development 
deemed appropriate in addition to that 
requested above, the RO should adjudicate 
the issues on appeal.  

If any benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  





Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claims, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria. They 
should be afforded a reasonable period of time in which to 
respond.


Thereafter, the case should be returned to the Board for 
further appellate consideration. The veteran needs to take no 
action until so informed. The purpose of the REMAND is to 
assist the veteran and to obtain clarifying information. The 
Board intimates no opinion as to the ultimate outcome of this 
case.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



